OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the specification filed 17 March 2021. 

Response to Amendment
The Amendment filed 26 July 2022 has been entered. Claims 1, 8, and 9 have been amended, and claim 2 has been canceled. As such, claims 1 and 3-13 are pending; claims 10-13 have been previously withdrawn from consideration; and claims 1 and 3-9 are under consideration and have been examined on the merits.
The amendments to the specification have overcome each and every objection to the specification previously set forth in the Non-Final Office Action dated 27 April 2022 (hereinafter “Non-Final Office Action”). The objections to the specification have been withdrawn.
The amendments to claim 8 and 9 have overcome the objections to claims 8 and 9 previously set forth in the Non-Final Office Action. The objections to the claims have been withdrawn. The Examiner thanks Applicant for amending the specification and claims in accordance with the suggested corrections. 
The amendments to the claims have also overcome each and every rejection under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously set forth in the Non-Final Office Action (see paras. 15, 29, 41, and 49 therein for identification of rejections). As such, the aforesaid 102(a)(1) and 103 rejections have been withdrawn.
However, it is noted that new grounds of rejection (and objection) are set forth herein, necessitated by the amendments to the claims. Applicant’s arguments, see pp. 6-8 of the Remarks filed 26 July 2022, are addressed thereafter. 

Claim Objections
Claim 1 is objected to because of the following informalities:
In the last two lines of claim 1, the recitation of “the paper material” (emphasis added) is objected to for constituting inconsistent claim language relative to the prior introduction/recitation(s) of “the paper layer” – in order to overcome the issue, it is suggested to strike “material” and replace with “layer” in the identified lines of the claim
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (CN 201144021; “Lin”) (newly cited; copy and machine translation provided herewith; translation relied upon for the basis of the rejection). 
Regarding claim 1, Lin discloses a packaging bag (1) formed from a laminate having the layer sequence: transparent (thermo)plastic film / paper layer / transparent (thermo)plastic film, wherein an aperture is formed in the paper layer, and the opposing plastic films are in contact with and heat-sealed to one another in the aperture to define a transparent window (2) in the bag, thereby allowing customers to inspect the contents therein [Figs. 1-3; 0002, 0005, 0007-0009, 0011, 0013, 0020, 0023, 0024]. 
Given that (per the disclosure of Lin) customers can view the contents of the bag through the window; given that the (thermo)plastic films are transparent; and given that claim 1 merely requires the window be light-penetrable (to any degree; claim 1 does not specify what type of light, nor a degree of transmission and/or transparency, e.g.), in the absence of factually-supported objective evidence to the contrary, it stands to reason that the window of the bag disclosed by Lin would have exhibited at least some degree of transmission of light (see MPEP 2112(V); 2112.01(I), (II)).
As depicted in the cited Figures of Lin, one of the two plastic layers partially extends into the thickness direction of the aperture and is bonded to the opposing plastic layer (to define the bonded/sealed window), thereby reading on the corresponding limitation recited in claim 1 of “wherein one of the two plastic layers partially extends within the part of the paper material which is partially hollowed out and is connected to the other of the two plastic layers”. In order to illustrate the basis/clarity of the rejection, Figure 1 below constitutes a side-by-side reproduction of the bag of Figs. 2 and 3 of Lin. 
As shown in the cross-section of the bag on the left (i.e., Fig. 2 of Lin), at least one of the two plastic layers partially extends into the thickness direction of the aperture and is bonded to the opposing plastic layer.

    PNG
    media_image1.png
    558
    580
    media_image1.png
    Greyscale

Figure 1. Bag of Figs. 2 (left) and 3 (right) of Lin

The (paper) packaging bag of Lin set forth and illustrated above anticipates all of the limitations of claim 1. The bag reads on the claimed “paper container package” recited in the preamble given that no structural features/characteristics are set forth in the body of the claim. 
Regarding claim 3, as set forth above in the rejection of claim 1, the plastic layers are made of thermoplastic material. In particular, though not limited thereto, Lin discloses the use of polypropylene for each plastic layer [0011, 0013, 0023, 0024]. 
Regarding claim 6, Lin explicitly discloses that multiple windows can be formed in the packaging bag [0012, 0024] (see MPEP 2131.02(II)); and recognizes that bags of the prior art have also included more than one window [0005]. 
Regarding claim 9, Lin discloses that the mouth (i.e., top) of the bag is heat-sealed after placing contents therein [0023]. As depicted above in Figure 1, the mouth of the bag is closed/sealed by (at least) opposing surfaces of the inner transparent plastic layer; and intrinsically defines an internal hollow volume (i.e., “receiving room”). The internal hollow volume reads on the claimed receiving room, and the mouth/top of the bag (defined by at least opposing side walls at the top) reads on the claimed opening portion having two connection pieces which are foldable and attached with each other (i.e., bonded to one another). The connected portions of the opposing sidewalls read on “foldable” given (1) that the sidewalls are folded to some degree inward to bond to one another and seal the bag, and given (2) that the bag is depicted as exhibiting gusset folds at the bottom, of which clearly indicates that the laminate material which the bag is formed from is foldable, i.e., is capable of being folded to at least some degree. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oshita et al. (US 2009/0297741; “Oshita”) (prev. cited) in view of Lin.
Regarding claim 1, Oshita discloses a gable top-type, paper container exhibiting a window in the sidewall thereof which allows a consumer to view the contents in the container [Fig. 1; 0001, 0034, 0036, 0037, 0049-0052, 0367]. The container is formed from a laminate including at least (i) a paper layer having a cutout (i.e., hole, aperture) formed therein, and (ii) a gas barrier laminate, wherein the cutout is covered, inter alia, on both sides by said (ii) gas barrier laminate to define the window [0058-0060].
In other words, only the paper layer, or the paper layer and additional lamination layers (such as polyolefin adhesive/seal/coat layers) [0049, 0051, 0053] may have the cutout formed therein. Subsequent to forming the cutout, a (ii) gas barrier laminate is applied on both of the outer(most) and inner(most), i.e., opposing, surfaces of said (i) paper layer (or paper layer and additional layers), to cover the cutout from both sides and define the window.
The (ii) gas barrier laminate is attached to the outermost and innermost surfaces of the (i) paper layer (or paper layer and additional layers) via a polyolefin adhesive layer, wherein said polyolefin adhesive layer is not limited, so long as it can be thermally bonded/sealed (i.e. heat sealed) to said (i) paper layer (or additional layers, of which may be thermoplastic polyolefins) [0059]. 
Specifically, the (ii) gas barrier laminate may take the form of: polyolefin adhesive layer / gas barrier structure / polyolefin adhesive layer [0060], wherein the polyolefin adhesive layers, as stated above, are capable of bonding to the paper layer or aforesaid additional layers. Specific examples of the polyolefin adhesive layers of the (ii) gas barrier laminate include polyethylene and polypropylene [0060; 0053-0055], both of which are thermoplastics. 
To be clear, the structure of the laminate which forms the container (and is relied upon for the basis of the rejection) comprises the layer sequence: (ii) / (i) / (ii) – gas barrier laminate (1) / paper layer (or paper layer and additional polyolefin layers) / gas barrier laminate (2). The polyolefin adhesive layer of gas barrier laminate (1) which covers the cutout and bonds to the paper layer (or additional layers) reads on one of the two claimed plastic layers; the polyolefin adhesive layer of gas barrier laminate (2) which covers the other side of the cutout and bonds to the paper layer (or additional layers) reads on the other of the two claimed plastic layers; the totality of the aforesaid defining and reading on the claimed window in a thickness direction of the paper layer. 
Given that Oshita explicitly discloses that the contents of the container can be viewed easily by a consumer, as well as that the gas barrier laminate is excellent in transparency [Abstract; 0001, 0217, 0367], it stands to reason that the window of the laminate is light-penetrable (see MPEP 2112(V); 2112.01(I) and (II)), i.e., otherwise, a consumer would not be able to view the contents. 
With respect to claim 1, Oshita does not disclose the gas barrier laminates (1) and (2) being connected to one another in the area of the window. In particular, though gas barrier laminates (1) and (2) cover the cutout on both sides of the (i) paper layer, it is not explicitly disclosed that the gas barrier laminates, in the area of the cutout/window, are in contact with and/or bonded to one another.
Lin discloses the packaging bag set forth above in the rejection of the claims under 35 U.S.C. 102(a)(1) (see paras. 13-20 above), the grounds of which are incorporated herein.
In addition to the incorporated disclosure, Lin teaches that the packaging bag may exhibit other shapes or general structures [0024]; plastic transparent films other than polypropylene may be utilized on both sides of the cutout [0024]; multiple windows can be formed on one package [0024]; and specifically, by (heat) sealing the opposing transparent thermoplastic films to one another in the area of the cutout, (i) the cleanliness of the contents in the bag is increased, (ii) the window exhibits a firm structure, and (iii) the use of adhesives commonly applied around the paper cutout periphery for adhering to the transparent film(s) is reduced or eliminated, of which reduces or eliminates pungent odors and/or poor bond performance associated therewith [0005, 0007, 0008, 0011, 0012, 0019, 0020, 0023, 0024]. 
Oshita and Lin are directed to substantially similar packaging containers formed from paper-based laminates exhibiting cutout(s) in the paper layer thereof, said cutouts configured to define window(s) in the sidewall(s) of the packaging containers and inclusive of thermoplastic, heat-sealable materials.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have heat-sealed the opposing polyolefin adhesive layers (e.g., polyethylene, polypropylene) of gas barrier laminates (1) and (2) in the area of the cutout/window of the container of Oshita, as taught by Lin, in order to provide a more effective seal of the window/increase the cleanliness of the contents in the bag, in order to exhibit a more firm/rigid window structure/overall bag structure, and/or in order to reduce/eliminate the use of adhesives and by-products thereof associated with other lamination processes recognized in the art. 
Per the aforesaid modification, the container of Oshita, comprising all which is set forth above, would have had further comprised the opposing polyolefin adhesive layers of gas barrier laminate (1) and gas barrier laminate (2), in the area of the paper cutout which defines the window, in contact with and heat sealed to one another (e.g., by (co)extrusion/lamination, disclosed throughout Oshita as suitable [0057, 0061]), thereby exhibiting the cross-sectional structure depicted in Figure 1 above on the left (i.e., Fig. 2 of Lin) – that where at least one of the polyolefin adhesive layers partially extends into the thickness direction of the laminate (i.e., toward the paper/core layer) to be in contact with and heat sealed to the opposing polyolefin adhesive layer. 
The container of Oshita, as modified above (hereinafter alternatively “modified Oshita”), reads on/renders obvious all of the limitations of claim 1. 
Regarding claim 3, as set forth/cited above in the rejection of claim 1, the polyolefin adhesive layers of gas barrier laminates (1) and (2) which cover the cutout and are heat-sealed to one another/define the window may be formed polyethylene or polypropylene, i.e., thermoplastics.
Regarding claim 6, as set forth/cited above in the rejection of claim 1, Lin teaches that it was known in the art to provide a plurality of windows having the configuration detailed above on a single package; as well as that the aforesaid was recognized in art prior to Lin. 
Additionally, it is noted that the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04(VI)(B)).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have formed more than one window in the container of modified Oshita, such as in order to provide the consumer the ability to view the contents therein from different viewing angles or heights, or to view specific/relevant/predetermined sections/portions of the contents based on their position in the package (see MPEP 2143(I)(G); 2143.01). 
Per the aforesaid modification, the container of modified Oshita would have comprised multiple windows.
Regarding claim 9, as set forth above in the rejection of claim 1, the paper container is a “gable top-type” paper container, of which is depicted in Oshita at [Fig. 1; 0248], reproduced below in Figure 2. 

    PNG
    media_image2.png
    580
    631
    media_image2.png
    Greyscale

Figure 2. Gable top-type paper container (1) of Oshita; window (3)

As set forth in Applicant’s specification, the claimed “receiving room” is the internal volume of the container for storing contents (i.e., liquids) [Fig. 1; Fig. 2, instance 50; pp. 5, 6; pp. 7, 2-4]; and the claimed “opening portion closing the receiving room, wherein the opening portion includes two connection pieces which are foldable and attached with each other” is the “gable top” of the container depicted in Figure 2 above, i.e., the opposing pieces which are folded toward one another and connected to one another along the ridge at the top. In order to further illustrate the basis of the rejection, Applicant’s disclosed Figure 1 is shown below in Figure 3.

    PNG
    media_image3.png
    712
    590
    media_image3.png
    Greyscale

Figure 3. Applicant's container exhibiting connection piece(s) (61) and openable portion (60)

It is evident from comparison between Figures 2 and 3 above, that the container of Oshita exhibits the structure/features recited in claim 9.

Claims 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oshita in view of Lin as applied to claim 1 above, further in view of Walsh et al. (US 2003/0144121; “Walsh”) (prev. cited).
Regarding claims 4 and 5, Oshita, as modified, discloses the paper container set forth above in the rejection of claim 1 under 35 U.S.C. 103. 
Oshita (i.e., as modified) is silent with respect to the thickness of the respective polyolefin adhesive layers of gas barrier laminates (1) and (2) which cover opposing sides of the cutout and bond to the paper layer (or additional layers) being, respectively, at least 1.5 times thicker than the thickness of the paper layer and at least 0.5 times thinner than the thickness of the paper layer, as recited in claims 4 and 5, respectively.
However, Oshita explicitly discloses/teaches that the aforesaid polyolefin adhesive layers of gas barrier laminates (1) and (2) can have a thickness range of from 10-200 µm, with a preferential range of 20-150 µm [0055, 0058-0061]. 
Oshita also explicitly discloses/teaches that the paper layer, when the container is for liquids and required to exhibit water resistance and oil resistance, as well as a degree of rigidity, is formed from, inter alia, (white) paperboard [0052].
Walsh is directed to paperboard carton blanks for forming containers or cartons for liquid products, such as milk and the corresponding milk carton, wherein said blanks include inner and/or outer layers of plastic film laminated to the paperboard [Abstract; 0002, 0003, 0008, 0014, 0018, 0020, 0098, 0102, 0122, 0276, 0291]. Walsh teaches that paperboard, including paperboard which is colored white, suitable for the aforesaid (i.e., blanks to be formed into containers for liquids), exhibits a suitable thickness of 0.001 to 0.040 inches [0002, 0003]. 
Oshita and Walsh are both directed to paperboard blanks/laminates which are subsequently formed (e.g., folded) into containers for liquids, and of which utilize white paperboard as the core substrate material/layer. 
It would have been obvious to one of ordinary skill in the prior to the effective filling date of the invention to have utilized a white paperboard having a thickness of from 0.001 to 0.040 inches (25.4 to 1,016 µm), taught by Walsh, as the white paperboard of the (i) paper layer of the laminate of modified Oshita (given that Oshita explicitly teaches the use of white paperboard), as the aforesaid paperboard/thickness range thereof would have been recognized within the art as suitable for forming laminated, paperboard layer-containing, carton blanks which are formed (i.e., folded) into containers/cartons for liquids (see MPEP 2144.07), as the courts have held that the selection of a known material for its known intended use and suitability therefor is prima facie obvious.
Per the aforesaid modification, the (i) paperboard layer of the laminate of Oshita, a white paperboard, would have exhibited a thickness of from 25.4 to 1,016 µm, i.e., as low as 25.4 µm. As stated above, polyolefin adhesive layers of gas barrier laminates (1) and (2) can have a thickness range of from 10-200 µm. As such, one of ordinary skill in the art can readily envisage, encompassed within the aforesaid embodiment(s), is a laminate where the paperboard layer exhibits a thickness of 25.4 µm, one of the aforesaid polyolefin adhesive layers (gas barrier laminate (1)) exhibits a thickness of 200 µm, and the other of the aforesaid polyolefin adhesive layers (again, those that are in contact with the paper layer or paper layer and additional layers) exhibits a thickness of 10 µm (gas barrier laminate (2)).
Additionally or alternatively, given (1) that the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05(II)(A)); as well as (2) that recitation of relative dimensions (in the claims), where the devices (claimed product versus prior art product) do not perform differently, does not constitute or provide a patentable distinction therebetween (see MPEP 2144.04(IV)(A)); and (3) in the absence of evidence of criticality, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized the aforesaid layer thicknesses as starting points, and to have increased and/or decreased said thicknesses relative to one another, in order to have increased or decreased any of the mechanical toughness, impact resistance, piercing resistance, gas/liquid permeability, and/or rigidity of the container, as taught by Oshita [0052, 0055, 0061] (e.g., based on the intended end-use, i.e., a pre-determined design requirement) thereby resulting in the claimed relative differences of 1.5 times thicker and 0.5 times thinner, respectively.
As an illustrative example, one of ordinary skill in the art can readily envisage increasing the thickness of a polyolefin layer disposed inside the container in order to increase barrier properties, and decreasing the thickness of the polyolefin layer disposed outside the container to reduce weight while providing the minimum degree of seal/adhesion required based on other layers present.  
In view of either rationale above, the paper container of Oshita, as modified, reads on the limitations of claims 4 and 5. 
Regarding claim 7, the rejection of claims 4 and 5 above reads on the limitations of claim 7 – given (i) that the thickness of one of the polyolefin adhesive layers (e.g., the polyolefin adhesive layer of gas barrier laminate (1); i.e., polyethylene or polypropylene) would have been up to nearly 7.9 times as thick as the paper layer; where (ii) though not indefinite, the claim is broad such that the rigidity, i.e., stiffness or flexural/bending modulus/rigidity, can be measured via any method or manner, under any conditions; and also given (iii) that Applicant’s specification does not provide any suitable thickness range(s) for the paper layer and/or thermoplastic layers, nor grammage for the paper layer, nor any disclosed examples, but does however provide species of the thermoplastics (polyethylene, polypropylene) of which are presumed to exhibit said rigidity difference when being within the claimed and/or disclosed thickness difference range; the Examiner is left to presume and/or it stands to reason, in the absence of factually-supported objective evidence to the contrary, that (iv) a polypropylene or polyethylene layer (200 µm) exhibiting a thickness nearly 7.9 times as thick as the paperboard layer (25.4 µm) would have inherently exhibited a higher rigidity than said paperboard layer (see MPEP 2112(V); 2112.01(I), (II); 2145). 
Regarding claim 8, the grounds of rejection of claims 4 and 5 above, further in view of the grounds of rejection of claim 7 above, when taken in totality, read on all of the limitations of claim 8. In summation, the plastic layers (of modified Oshita), i.e., polyolefin adhesive layers of gas barrier laminates (1) and (2), are heat sealed to one another in the area of the cutout/window, as well as to the (i) paperboard layer (or additional layers coated thereon), wherein polyethylene and polypropylene are both disclosed by Oshita as suitable for use therefor. The thickness ratio limitations would have been exhibited as stated above in the rejections of claims 4/5 and 7, and the paper container would have included a plurality of windows.
With respect to claim 8 requiring one of the two plastic layers to include, inter alia, polyethylene; and the other of the two plastic layers to include, inter alia, polyethylene(s) and/or polypropylene, given that Oshita discloses polyethylene and polypropylene as suitable for use as the polyolefin adhesive layers for gas barrier laminates (1) and (2), it logically flows that there are a finite number of arrangements – both layers polypropylene, both layers polyethylene, or one polypropylene and one polyethylene – where given the disclosure thereof in Oshita as suitable for the intended use (see MPEP 2144.07), it would have been prima facie obvious for one ordinary skill in the art prior to the effective filing date of the invention to have chosen any of the aforesaid (see MPEP 2143(I)(E)), with the reasonable expectation that any of the arrangements would have been capable of heat sealing the gas barrier laminates to the paper layer (or additional layers), as well as providing the necessary degree of toughness, impact resistance, etc. 
One of ordinary skill in the art having selected both layers polyethylene, or one layer polyethylene and one layer polypropylene, reads on the limitations of claim 8, i.e., one layer being polyethylene, and the other being polyethylene or polypropylene, as claimed.

Response to Arguments
Applicant’s arguments presented on pp. 7 and 8 of the Remarks filed 26 July 2022, with respect to the rejections of the claims under 35 U.S.C. 102(a)(1) and 103 previously set forth in the Non-Final Office Action, have been fully considered and found persuasive. In summation, Applicant asserts that Oshita does not teach or suggest bonding/connecting of the plastic films disposed on both sides of the paper layer in the area of the cutout, but rather, that the plastic film on one side of the cutout is not disposed in the area of the cutout. The Examiner agrees that Oshita does not explicitly teach bonding of the opposing plastic films in the area of the cutout, and thus the aforesaid rejections previously set forth in the Non-Final Office Action have been withdrawn.
However, new grounds of rejection are set forth above, necessitated by the amendments to the claims and made in view of newly cited prior art disclosure and teachings to Lin.
Additionally, with respect to the Figure of Oshita cited by Applicant on pp. 7 of the Remarks, it is noted that Oshita is not limited to the embodiment depicted by the Figure, but rather, explicitly discloses that the gas barrier laminate may be laminated onto both sides of the paper layer (see citations set forth above in the grounds of rejection). 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution.
US 2008/0014391 to Coutts et al. – [Abstract; Figs. 2 and 3; 0013, 0021, 0028]
US 2019/0070790 to Clougherty – [Abstract; Figs. 1, 2, 7, and 8; 0019-0021, 0034, 0046, 0058]
US 2015/0164711 to Mickle et al. – [Abstract; Figs. 1 and 2; 0063-0067]
US 10,507,949 to Nunez et al. – [Abstract; Figs. 1-2B, 3A, 3G; col. 6]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782